DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 35 – 40, 46, 47, 49 – 56, 66, 105, 139 and 141 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 35, the prior art does not disclose a tracked vehicle, as claimed and comprising:
(ii) at least one bogie with a link interconnecting two of the support wheels and configured to pivot relative to the frame about a pivot. Patent application number EP 1 995 161 A1 to Bordini discloses a crawler traction device and a rotating portion (32) that rotates about an axis (9) to adjust the load of the auxiliary roller (27) on the track (12; Paragraph [0023]).  However, there is no “bogie” interconnecting two support wheels for pivoting.  Claims 36 – 40, 46, 47, 49 – 56, and 66 depend from claim 35, and therefore, are also allowed.

Regarding independent claim 105, the prior art does not disclose a tracked vehicle, as claimed, comprising:
(ii) at least one bogie with a link interconnecting a plurality of the support wheels and configured to pivot relative to the frame about a pivot, wherein the first wheel is 

The prior art does not teach the method of using a track assembly for traction of a tracked vehicle having a frame as claimed in independent claim 139, the method comprising:
(ii) a plurality of support wheels arranged in an inline configuration between the drive wheel and the idler wheel, the support wheels each defining a guiding space between an inboard member of the respective support wheel and an outboard member of the respective support wheel;
(ii) a bogie with a link interconnecting two of the support wheels and mounted to the frame about a pivot; and
pivoting the bogie about the pivot to vary an amount of overlap between at least the drive wheel and the one of the support wheels, the overlap being perceived from a side of the tracked vehicle.

The prior art does not disclose a method as claimed in independent claim 141 of using a track assembly for traction of a tracked vehicle having a frame, comprising:
a plurality of support wheels;
the support wheels each defining a guiding space between an inboard member of the respective support wheel and an outboard member of the respective support wheel;
a bogie with a link interconnecting two of the support wheels; and


The prior art does not teach the method of using a track assembly for traction of a tracked vehicle having a frame as claimed in independent claim 139, the method comprising:
(ii) a plurality of support wheels arranged in an inline configuration between the drive wheel and the idler wheel, the support wheels each defining a guiding space between an inboard member of the respective support wheel and an outboard member of the respective support wheel;
(ii) a bogie with a link interconnecting two of the support wheels and mounted to the frame about a pivot; and
pivoting the bogie about the pivot to vary an amount of overlap between at least the drive wheel and the one of the support wheels, the overlap being perceived from a side of the tracked vehicle.

The prior art does not disclose a method as claimed in independent claim 141 of using a track assembly for traction of a tracked vehicle having a frame, comprising:
a plurality of support wheels;
the support wheels each defining a guiding space between an inboard member of the respective support wheel and an outboard member of the respective support wheel;
a bogie with a link interconnecting two of the support wheels; and
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/           Examiner, Art Unit 3611                             

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611